Citation Nr: 0712023	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-38 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for non-scarring 
alopecia areata, superior aspect of the scalp, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

FINDINGS OF FACT

1.  Non-scarring alopecia areata, superior aspect of the 
scalp, has been manifested during the appeal period by a one 
centimeter area of partial alopecia on the right and left jaw 
line, a 1.5 centimeter patch on the right leg; no scarring of 
the scalp or body is shown.

2.  Less than five percent of the veteran's body surface is 
affected by alopecia, and the veteran has not had a loss of 
all body hair.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
alopecia areata, superior aspect of the scalp are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118 Diagnostic Codes 7830, 7831 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter in August 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  The veteran was essentially asked to submit 
any evidence in his possession that pertains to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains statements from 
the veteran, private medical records, an August 2004 VA 
medical examination, service medical records, and a DD-214.  
The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and no additional pertinent evidence would 
need to be obtained for a fair disposition of this appeal.  
The Board is unaware of any such evidence and is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to this claim.

In light of the Board's denial of the veteran's claim for an 
increased rating, no effective date will be assigned, so 
there can be no possibility of any unfair prejudice to the 
appellant under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not unfairly 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2006);  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The veteran's claim for an evaluation greater than 10 percent 
for non-scarring alopecia, superior aspect of scalp was 
denied in January 2004 under Diagnostic Code 7831.  Service 
connection for this disability was granted in December 1996 
with a 10 percent evaluation.

Under Diagnostic Code 7831, for alopecia areata, a 
noncompensable rating is assigned with loss of hair limited 
to the scalp and face.  A 10 percent rating is warranted with 
loss of all body hair.  Under Diagnostic Code 7830, a 
noncompensable rating is assigned for scarring alopecia 
affecting less than 20 percent of the scalp.  A 10 percent 
rating is assigned if the disorder affects 20 to 40 percent 
of the scalp.  A 20 percent rating is warranted if the 
disorder affects more than 40 percent of the scalp.  38 
C.F.R. § 4.118, Diagnostic Codes 7830, 7831 (2006).

In his support of his claim, the veteran indicates in an 
October 2004 statement that his problem with alopecia is 
ongoing.  The veteran also submitted private medical records 
from Tennessee River Dermatology, dated from 1998 to 2000, 
which show he was treated with injections for alopecia areata 
and was 50 percent improved from the treatment.  

In August 2004, the veteran was afforded a VA examination.  
The veteran advised the physician that he has suffered from 
alopecia areata for 13 years and that it comes and goes.  The 
veteran also advised that he improved from injections in the 
past.  The veteran indicated that his most recent patch of 
alopecia was on his right leg.  

Physical examination revealed the following: one centimeter 
of partial alopecia, in the beard area, right jaw line, with 
a few hair follicles within the patch; one centimeter of 
alopecia, left jaw line, with a few hair follicles within the 
patch; and a 1.5 centimeter patch on the right leg.  The 
physician noted that less than five percent of the veteran's 
body surface is affected and that there was no scarring on 
the veteran's scalp or other areas.  The physician confirmed 
a diagnosis of alopecia areata.

There is no basis to award the veteran an increased rating.  
There is no evidence of scarring as required under Diagnostic 
Code 7830.  In addition, the veteran already is evaluated at 
10 percent, which is the maximum allowed for alopecia areata 
with loss of all body hair.  Loss of hair limited to face and 
scalp is noncompensable.

After consideration of all the evidence of record, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation greater than 10 percent.  Therefore, the 
claim must be denied.  38 C.F.R. §§ 4.3, 4.7 (2006).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as render impractical application of regular 
schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to read liberally all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
non-scarring alopecia areata, superior aspect of the scalp, 
and there is no objective evidence of marked interference 
caused to his employment.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

An increased evaluation for non-scarring alopecia areata, 
superior aspect of the scalp, is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


